t c memo united_states tax_court bahig f bishay petitioner v commissioner of internal revenue respondent docket no 7537-14l filed date p was the president sole shareholder and treasurer of company c in c filed for bankruptcy and p was removed and replaced by a bankruptcy trustee c failed to pay over to r employment withholding taxes for its employees for two quarters in r sent p a letter proposing to assess sec_6672 penalties against p as a responsible_person for c p filed an appeal request and subsequently disputed the underlying liabilities in a conference with the office of appeals appeals in date appeals rejected p’s appeal determined that p was a responsible_person for c and assessed sec_6672 penalties against him r filed a notice_of_federal_tax_lien nftl and p timely requested a collection_due_process cdp hearing in date at the cdp hearing p attempted to dispute his underlying liability for the penalties r’s settlement officer rejected p’s challenge after determining that p had had a prior opportunity to challenge the liability at the date appeals_conference r’s settlement officer and p discussed collection alternatives and after p verified his limited income appeals issued a notice_of_determination sustaining the filing of the nftl but placing p’s account in currently not collectible status p timely filed a petition in this court for review of appeals’ determination r filed a motion for summary_judgment and p filed an opposition held appeals afforded p an opportunity to dispute his underlying liability for the assessed sec_6672 penalties in the letter appeals_conference thereby precluding him under sec_6330 from later disputing that liability at the cdp hearing held further r had no obligation to first collect unpaid trust_fund_taxes from bankrupt c before assessing sec_6672 penalties against p and attempting to collect the penalties from him held further appeals did not abuse its discretion in determining to sustain the nftl bahig f bishay for himself r jeffrey knight for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner bahig bishay asks us to review the determination by the office of appeals appeals of the internal_revenue_service irs to sustain the filing of a notice_of_federal_tax_lien nftl to collect sec_6672 trust fund recovery penalties assessed against him for failing to collect and pay over employment_taxes of commonwealth automobile co commonwealth for quarterly periods ending march and date the case is before the court on a motion for summary_judgment filed by respondent the commissioner of the irs the issues for decision are whether mr bishay may challenge the existence or amount of his liability for the penalties and whether appeals abused its discretion in determining to sustain the filing of an nftl to facilitate the collection of the penalties from mr bishay the commissioner moved for summary_judgment and mr bishay filed an opposition we hold that there is no genuine dispute as to any material fact on unless otherwise indicated all section references are to the internal_revenue_code the code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar mr bishay’s opposition also included a cross-motion for summary continued the issue of whether appeals abused its discretion in making its determination we will therefore grant the commissioner’s motion background for purposes of the commissioner’s motion we assume correct the facts asserted by mr bishay that are supported by his filings as well as the facts demonstrated by the commissioner that mr bishay did not dispute see infra part i a mr bishay was the president and sole shareholder of commonwealth he also served as an officer and the treasurer of commonwealth in commonwealth filed in the u s bankruptcy court for the district of massachusetts a petition under the bankruptcy code u s c secs in date mr bishay was removed and replaced by a chapter bankruptcy trustee who assumed control of commonwealth’s financial affairs for the tax periods ending on march and date commonwealth failed to pay over the federal income and social_security_taxes withheld from its continued judgment the court denied that cross-motion by an order dated date the case was filed under chapter of the bankruptcy code but was converted to a chapter bankruptcy on date employees in date the irs filed a proof_of_claim in the commonwealth bankruptcy proceeding for purposes of the commissioner’s motion we assume as mr bishay seems to imply that if the irs had been more aggressive in the bankruptcy proceeding it might have been able to obtain payment of some or all of commonwealth’s unpaid trust_fund_taxes which would then have reduced the need to collect the trust fund recovery penalties from mr bishay on date irs revenue_officer christopher tighe mailed to mr bishay a letter which proposed to assess sec_6672 trust fund recovery penalties against him as a responsible_person who had failed to collect and pay over employment_taxes with respect to employees of commonwealth trust_fund_taxes and the sec_6672 penalties are discussed in part i b below in response on date mr bishay filed an appeal request on date appeals held a hearing at which mr bishay disputed the liabilities he argued that after commonwealth’s bankruptcy filing and the appointment of a trustee he mr bishay contends that the commissioner failed to file a proof_of_claim in commonwealth’s bankruptcy proceeding this contention is contradicted by the administrative record developed before appeals the request for a cdp hearing that mr bishay submitted to appeals appears in our record as exhibit c and attached to that request as exhibit l thereto is the claims register showing the filing of the irs’s proof_of_claim in the total amount of dollar_figure was no longer able to control commonwealth’s financial affairs and was therefore not responsible for paying over commonwealth’s employment_taxes in addition mr bishay argued to appeals that the irs was barred from proceeding against him for the trust fund recovery penalties because the irs had failed to file a proof_of_claim for the trust_fund_taxes in commonwealth’s bankruptcy case on date the irs rejected mr bishay’s appeal determined that he was a responsible_person for commonwealth and assessed sec_6672 penalties against him in amounts totaling more than dollar_figure on date the irs issued to mr bishay a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 mr bishay before appeals and in his petition in this court mr bishay also argued that the irs had failed to file a notice of claim in the receivership proceeding styled bell atl yellow pages co v u s auto exch grp ltd in re bahig f bishay no mass sup ct date order appointing receiver in which he alleged the court ordered him to turn over all of his assets including money to a court-appointed receiver however mr bishay did not support or even raise any such contention in his opposition to the irs’s motion for summary_judgment and we deem that the contention has been abandoned moreover while the pendency of a receivership proceeding might affect the propriety of the irs’s proceeding with a levy see sec_301_6331-1 sec_301_6871_a_-2 proced admin regs this case involves only the irs’s filing of a notice of lien where those restrictions do not apply see appleton v commissioner tcmemo_2010_225 the irs assessed dollar_figure for the tax period ending march and dollar_figure for the tax period ending date filed on date a timely request for a cdp hearing before appeals on date an appeals settlement officer so discussed the issues in the case with mr bishay the so informed him that he had had a prior opportunity to dispute the liability and that he could obtain an in-person meeting only if he submitted the request in writing and if he submitted complete financial information so that they could discuss collection alternatives at a subsequent telephone conference on date the so again explained to mr bishay that since he had already had an opportunity to dispute the liability they could discuss only collection alternatives during the cdp hearing mr bishay stated that he did not have any earned_income that he received only social_security_benefits and that he relied on financial assistance from his family additionally mr bishay stated that he was in litigation over funds that a court-appointed receiver had embezzled at the so’s request mr bishay provided her with documents verifying this information thereafter on date appeals issued mr bishay a notice_of_determination concerning collection action s under and or the notice_of_determination explained appeals’ conclusions as communicated during the date telephone cdp hearing--ie that mr bishay was precluded from challenging his underlying liability because he had had a prior opportunity to do so at the date appeals_conference and that the irs had filed a proof_of_claim in commonwealth’s bankruptcy proceeding the so also noted that mr bishay had not offered any collection alternatives as a result appeals determined to sustain the nftl filing but also determined to place mr bishay’s accounts in currently not collectible status mr bishay timely filed his petition in this court arguing that he is not liable for the trust fund recovery penalties because of the bankruptcy court’s appointment of a trustee in date and that collection should not proceed against him because the irs failed to pursue the trust_fund_taxes from common- wealth’s bankruptcy_estate mr bishay resided in massachusetts at the time he filed his petition the petition also appears to argue that the liability is owed not by mr bishay but by commonwealth mr bishay does not repeat this contention in his opposition and we assume he has abandoned it--and for good reason it is true that commonwealth and not mr bishay owes the trust_fund_taxes in the first instance as the withholding employer but what mr bishay owes as a responsible_person is the related but distinct liability for the sec_6672 penalties another argument made by mr bishay at the cdp hearing but not repeated here in his petition nor in his opposition to the motion for summary_judgment is that the statute_of_limitations barred the penalty assessments at issue here there is no support in the record for this argument and we infer that mr bishay has abandoned it as well discussion i general legal principles a summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 to resolve the commissioner’s motion we assume the facts as shown by mr bishay the non- moving party or as shown by the commissioner and not disputed by mr bishay b responsible_person penalty an employer here commonwealth is required to withhold from an employee’s wages and then pay over to the irs both income_tax see sec_3402 and the employee’s share of social_security and medicare_tax ie federal_insurance_contributions_act tax see sec_3102 under sec_7501 the amount of tax so collected or withheld shall be held to be a special fund in trust for the united_states consequently these withheld taxes are referred to as trust_fund_taxes one of the means congress has enacted to ensure that these trust_fund_taxes are paid over to the government is sec_6672 under which the officers or employees of the employer responsible for effectuating the collection and payment of trust-fund taxes who willfully fail to do so are made personally liable to a ‘penalty’ equal to the amount of the delinquent taxes 436_us_238 sec_6672 provides sec_6672 general_rule --any person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment thereof shall in addition to other penalties provided by law be liable to a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over the liability at issue here is this penalty imposed by sec_6672 which the irs assessed against mr bishay to recover commonwealth’s unpaid trust_fund_taxes before the irs may assess a sec_6672 penalty it must mail a preliminary notice here the letter to an address as determined under sec_6212 ie to the responsible person’s last_known_address or it may deliver the notice in person advising of the proposed assessment of a sec_6672 penalty sec_6672 bland v commissioner tcmemo_2012_84 notification by mail or delivery in person is the only prerequisite necessary to establish the irs’s right to assess the penalty see 132_tc_301 the commissioner may issue notice_and_demand for and assess the penalty days after notification under sec_6672 during which period the taxpayer may appeal the proposed assessment and request an appeals_conference bland v commissioner tcmemo_2012_84 slip op pincite citing sec_6672 if the taxpayer appeals and the appeals officer a letter constitutes the notice of proposed assessment of a sec_6672 responsible_person penalty required by sec_6672 as a prerequisite to the irs’s imposition of the penalty see revproc_2005_34 sec_4 2005_1_cb_1233 setting forth the procedures for mailing that letter and for the taxpayer’s exercise of his right to either agree to or dispute the proposed assessment within days of the date on the letter determines that the taxpayer is liable for the penalty as a responsible_person the matter is returned to the commissioner for assessment and collection the commissioner initiates this collection process by issuing a notice_and_demand for payment pursuant to sec_6303 c collection review procedure if a taxpayer fails to pay any federal tax_liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property and sec_6323 authorizes the irs to file an nftl to protect the government’s interests however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i entitled due process for liens and due process for collections and those provisions must be complied with before the irs can proceed with a levy or sustain the filing of an nftl the irs must first issue a final notice_of_intent_to_levy and or a notice of filing an nftl and must notify the taxpayer of the right to an administrative hearing sec_6320 and b a and b after receiving such a notice the taxpayer may request that administrative hearing sec_6320 b a b b which is called a cdp hearing and takes place before appeals sec_6320 sec_6330 if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court sec_6320 sec_6330 as mr bishay has done at the agency-level cdp hearing the appeals officer must determine whether the proposed collection action may proceed in the case of a notice_of_intent_to_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 the procedures for the agency-level hearing regarding an nftl are the same as those set forth in sec_6330 for a notice_of_intent_to_levy sec_6320 the appeals officer is required to take into consideration several things first the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met by irs personnel sec_6330 the attachment to the notice_of_determination summarized the appeals officer’s compliance with these requirements second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the collection action including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 one of mr bishay’s contentions pertains to the appropriateness of the collection action which we discuss below in part ii b additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 mr bishay attempted to challenge his underlying tax_liability and continues that attempt in this case we will address this contention below in part ii a finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we alternatively construe mr bishay’s collection contentions as an intrusiveness argument which we discuss below in part ii b d tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr bishay has done where the underlying tax_liability is properly at issue the taxpayer is entitled to de novo review 114_tc_176 as to issues other than the underlying liability we review the determination for abuse_of_discretion id pincite that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir as we will discuss further because the underlying liability is not properly at issue we review appeals’ determination to sustain the filing of a notice_of_federal_tax_lien for abuse_of_discretion ii analysis mr bishay makes two related but distinct arguments that appeals’ determination was erroneous the two arguments involve different legal theories that require separate analyses under sec_6330 first in mr bishay’s opposition he challenges his underlying liability for the sec_6672 penalties second mr bishay challenges the appropriateness of collection for the reasons we discuss below neither argument can be sustained a mr bishay’s underlying liability for the sec_6672 penalties in addition to two liability arguments that he made before appeals but has since abandoned see supra note mr bishay argued before appeals and has argued here that he is not liable for the sec_6672 penalties because he was disabled from paying commonwealth’s employment_tax liability in date and therefore ceased to be a responsible_person for purposes of sec_6672 when he was removed and replaced by a chapter bankruptcy trustee who assumed control of commonwealth’s financial affairs but mr bishay cannot make such a challenge to his underlying liability if he had a prior opportunity to dispute such tax_liability under sec_6330 for purposes of sec_6330 a prior conference with appeals offered before or after assessment is an opportunity to dispute the underlying liability see sec_301_6320-1 q a-e2 proced admin regs a prior opportunity to dispute liability includes a prior opportunity for a conference with appeals in the specific context of cdp cases involving trust fund recovery penalties this court has held that a taxpayer has an opportunity to dispute his liability for a_trust fund recovery penalty when he receives a letter see mason v commissioner t c pincite thus if the taxpayer receives a letter and challenges the underlying tax_liability at the appeals_conference or if he receives a letter but fails to do so then the taxpayer is precluded by sec_6330 from challenging the underlying tax_liability in a subsequent cdp hearing in that case the primary purpose of the cdp hearing is for the taxpayer and the settlement officer to discuss collection alternatives as we previously discussed mr bishay received a letter and unsuccessfully raised an underlying liability challenge at the date appeals_conference at that conference mr bishay made the same liability argument that he now attempts to make ie that after the bankruptcy filing he was not responsible for commonwealth’s financial affairs mr bishay’s receipt of letter and his subsequent appeals_conference was for purposes of sec_6330 a prior opportunity to dispute his liability for the trust fund recovery penalties therefore appeals did not err by precluding mr bishay from re-raising that argument at his cdp hearingdollar_figure the lack of opportunity for judicial review after the letter proceeding does not severely prejudice the taxpayer because as we have previously noted the sec_6672 penalty is divisible so that a taxpayer may litigate the penalty after having paid an amount corresponding to the tax withheld from a single employee see 138_tc_348 ndollar_figure citing 961_f2d_867 n 9th cir and bland v commissioner t c memo thus the taxpayer whose liability is upheld in the letter proceeding can make a small token payment towards the sec_6672 penalty file a refund claim with the irs and if the refund claim is denied file a refund_suit in federal district_court or the court of federal claims the merits of this argument which we do not reach are problematic since the tax periods at issue are the quarters that ended march and date continued b the irs’s collection of the sec_6672 penalties from mr bishay second mr bishay argues that the commissioner should not be allowed to collect the sec_6672 penalties from him because the commissioner failed to seek payment in the united_states bankruptcy court and is now barred from pursuing petitioner based on its grave failure mr bishay contends that it was incumbent upon respondent to get paid through the united_states bankruptcy court for the tax period in question implicit in mr bishay’s collection argument is that if the commissioner had more aggressively pursued collection in commonwealth’s bankruptcy proceeding the commissioner would have been able to obtain some or all of the unpaid trust_fund_taxes thereby reducing or eliminating mr bishay’s liability for the corresponding penalties we interpret this argument as a challenge to the appropriateness of the collection action under sec_6330 or alternatively as an assertion that the collection action is more intrusive than necessary under sec_6330 continued and mr bishay was not removed until date the last month of the second of those quarters see 711_f2d_729 5th cir corporate officer liable for sec_6672 penalties even though he was not employed by employer on the date the taxes for the quarter were due 505_f2d_506 2d cir responsible_person liable under sec_6672 even though company went bankrupt before the end of the first quarter appropriateness of collection preliminarily we note that the record developed before appeals contradicts mr bishay’s contention that the commissioner failed to follow bankruptcy procedure for filing a proof_of_claim before and during the cdp hearing mr bishay contended that the commissioner failed to file a proof_of_claim in commonwealth’s bankruptcy case he repeated that contention in the petition he filed in this court and in his opposition to the commissioner’s motion for summary_judgment he disputed without elaboration or corroboration the irs’s filing of a proof_of_claim however mr bishay’s own submissions to appeals show that the irs did file a proof_of_claim in the bankruptcy case on date reflected on commonwealth’s claims register as claim number this belies mr bishay’s implicit contention that the commissioner was dilatory in pursuing collection of the trust_fund_taxes in the bankruptcy case but even if we assume for purposes of the commissioner’s motion that more aggressive efforts by the irs in the bankruptcy proceeding could have led to a substantial collection that fact would not undermine the irs’s right to collect the sec_6672 penalties from mr bishay since his argument fails for a more fundamental reason the irs has no obligation to first collect employment_taxes from the employer before assessing and collecting the corresponding trust fund recovery penalty from a responsible_person under sec_6672 see 711_f2d_729 5th cir 370_f2d_655 3d cir the service need not have attempted to collect from the employer before assessing a responsible_person under sec_6672 morgan v commissioner tcmemo_2011_290 slip op pincite sec_6672 ‘does not include any requirement that the government exercise due diligence in its collection efforts against the employer corporation’ quoting 539_fsupp_117 e d va aff’d 705_f2d_442 4th cir 101_fedclaims_122 ndollar_figure aff’d 484_fedappx_511 fed cir 920_fsupp_12 d n h a taxpayer may not enjoin collection attempts made under u s c sec_6672 on the ground that collection should first be had from the corporate employer similarly the irs is not obligated to collect taxes from an employer’s corporate assets or from its bankruptcy_estate before collecting a_trust fund recovery penalty from the responsible_person see 4_f3d_1378 6th cir the irs is not required to collect delinquent employment_taxes from corporate assets before proceeding against corporate officials a person with responsibility to pay over taxes impressed with a_trust in favor of the united_states is not entitled to spend those funds instead and then oblige the irs to try to chase down the money from other sources a responsible_person who fails to pay over withheld taxes often does so with a bankruptcy looming and bankruptcy proceedings often pend for years the sec_6672 penalty would lose its intended force if the employer’s filing of a bankruptcy case could effectively immunize the responsible_person from penalty liability mr bishay’s argument that the irs had to collect the unpaid trust_fund_taxes from commonwealth’s bankruptcy_estate was properly rejected in the cdp hearing appeals did not abuse its discretion by rejecting mr bishay’s challenge to the appropriateness of the irs’s collection method of filing an nftl to protect the interests of the public fisc intrusiveness sec_6330 provides that t he determination by an appeals officer under this subsection shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary we infer that mr bishay may intend to invoke this principle and to contend that while the irs may collect from him it should not because collection of the trust_fund_taxes from commonwealth’s bankruptcy_estate would be less intrusive if so this contention similarly fails as we have discussed the irs is not obligated to act as a responsible person’s collection agent and is not required to first collect the employment_taxes from the employer or the employer’s bankruptcy_estate before collecting a_trust fund recovery penalty from a responsible_person it will always be true that the irs’s collection of the trust funds from the employer from a bankrupt estate from another responsible_person or from some other source will be much less intrusive for the complaining responsible person--but he could not avoid collection merely by affirming this truism in a cdp hearing mr bishay does not point to any specific collection prospect that the irs could easily pursue to recover the trust funds he simply prefers that the irs pursue hypothetical prospects before pursuing him this does not amount to a showing of any failure by appeals to balance the need for the efficient collection_of_taxes with mr bishay’s concerns about intrusiveness moreover the action sustained by appeals’ determination--ie the filing of an nftl rather than issuing a notice of intent to levy--was among the less intrusive collection methods available to the irs by filing the nftl and also placing mr bishay’s account in currently not collectible status--meaning that further collection efforts by the irs would cease unless and until mr bishay’s circumstances changed--the irs was only preserving its place in mr bishay’s line of creditors the irs chose the least intrusive collection method and certainly did not abuse its discretion in doing so in short appeals’ determination to sustain the nftl filing was not an abuse_of_discretion we will therefore grant the commissioner’s motion for summary_judgment and to that end-- an appropriate order and decision will be entered
